USCA11 Case: 19-13388      Date Filed: 12/16/2021   Page: 1 of 14




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 19-13388
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
EUGENE WRIGHT,
a.k.a. Burt,
                                       Defendant-Appellant.
                    ____________________

           Appeal from the United States District Court
               for the Southern District of Georgia
           D.C. Docket No. 5:18-cr-00013-LGW-BWC-5
                     ____________________
USCA11 Case: 19-13388       Date Filed: 12/16/2021     Page: 2 of 14




2                      Opinion of the Court                19-13388

Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Eugene Wright appeals the district court’s denial of his mo-
tion to withdraw his guilty plea. For the following reasons, we af-
firm.
                                  I
       In 2018, law enforcement began investigating a metham-
phetamine conspiracy in Ware County, Georgia. Through a con-
fidential informant, the investigators learned that Wright was in-
volved in at least two methamphetamine transactions, each for a
kilogram of the illicit substance. Police then executed a search war-
rant at Wright’s residence, where they found a ledger noting ap-
parent drug transactions, two firearms, digital scales, plastic bag-
gies, and a large box of Tupperware containers. Wright was ar-
rested. And he confessed to travelling to Atlanta to obtain meth-
amphetamine for distribution.
       A grand jury returned a multi-count indictment against
Wright and his alleged co-conspirators. For his part, Wright was
charged with conspiring to possess with intent to distribute and to
distribute 500 grams or more of methamphetamine—an offense
that carried a mandatory-minimum sentence of ten years, and a
maximum of life in prison. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
846. Wright, however, pleaded down to a lesser-included offense
involving an unspecified quantity of methamphetamine. That
USCA11 Case: 19-13388       Date Filed: 12/16/2021     Page: 3 of 14




19-13388               Opinion of the Court                        3

carried a punishment of not more than 20 years’ imprisonment.
See id. § 841(b)(1)(C).
       Following a Rule 11 hearing, the district court accepted
Wright’s guilty plea. It found that Wright had “participated intel-
ligently” in the process and that his offer to plead guilty was both
“knowing” and “voluntary.” The district court then received testi-
mony from one of the investigating agents recounting Wright’s
participation in the conspiracy. And Wright admitted under oath
to picking up a quantity of methamphetamine in Atlanta to bring
back to South Georgia, as he had stated in his video confession.
Based on this evidence, the district court found that there was a
factual basis to support the guilty plea.
       In Wright’s presentence report, the probation officer agreed
that the two transactions involving Wright amounted to “a total of
approximately 2 kilograms of methamphetamine.” Even so, the
probation officer recommended “conservatively attribut[ing]” one
kilogram of methamphetamine to Wright for sentencing purposes.
       A few months later, Wright informed his counsel for the first
time at his sentencing hearing that he wished to withdraw his plea.
The district court instructed Wright to state his reasons, to which
Wright responded: “I feel like there’s not . . . evidence that’s
been . . . explored, and I know that I didn’t do what was
done. . . . I’m not guilty, and I feel like . . . I’m getting offered
months that I should not be receiving.” The court denied Wright’s
motion, explaining that Wright had “made a voluntary and know-
ing waiver of [his] rights to have a jury trial” and that Wright
USCA11 Case: 19-13388        Date Filed: 12/16/2021      Page: 4 of 14




4                       Opinion of the Court                 19-13388

“admitted under oath a factual basis for a plea of guilty.” The court
added that Wright coming in at the last minute and saying, “I
change my mind; there’s not enough evidence,” was not a “fair and
just reason for requesting the withdrawal” of his plea. See Fed. R.
Crim. P. 11(d)(2)(B).
       After hearing two hours of testimony from investigating
agents, other witnesses, and Wright himself, the district court
found it “clear that the drug amount that should be attributed to”
Wright for sentencing was “at least” in the range of 500 grams to
1.5 kilograms of methamphetamine. See U.S.S.G. § 2D1.1(a)(5),
(c)(5). The court proceeded to impose a within-Guidelines sen-
tence of 103 months.
        Wright appealed, raising several arguments related to the
district court’s denial of his motion to withdraw his guilty plea.
First, he argues that the district court abused its discretion in deny-
ing his motion. Second, he faults the district court for failing to
explain that he could be held responsible at sentencing for 500
grams or more of methamphetamine, even though he pleaded
guilty to a lesser-included offense corresponding to an unspecified
quantity of the drug. Third, Wright suggests that the court should
have held an evidentiary hearing on his motion to withdraw. And
fourth, he claims that the district court’s denial of his motion is in-
sufficient for us to engage in meaningful review.
USCA11 Case: 19-13388         Date Filed: 12/16/2021     Page: 5 of 14




19-13388                Opinion of the Court                          5

                                   II
       We begin with the basics. Once a district court accepts a
defendant’s guilty plea, “[t]here is no absolute right to withdraw”
from it. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).
Instead, the defendant must “show a fair and just reason for re-
questing the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). We review
the denial of a motion to withdraw a guilty plea for abuse of discre-
tion and will reverse the district court’s decision only if it is “arbi-
trary or unreasonable.” United States v. Brehm, 442 F.3d 1291,
1298 (11th Cir. 2006) (quotation omitted).
       When evaluating a defendant’s motion to withdraw, a dis-
trict court “may consider the totality of the circumstances sur-
rounding the plea,” using the four Buckles factors as guideposts.
Id. (quoting United States v. Buckles, 843 F.2d at 469, 471–72 (11th
Cir. 1988)). The Buckles factors are “(1) whether close assistance
of counsel was available; (2) whether the plea was knowing and
voluntary; (3) whether judicial resources would be conserved; and
(4) whether the government would be prejudiced if the defendant
were allowed to withdraw his plea.” Id. (quoting Buckles, 843 F.2d
at 472). If an appellant does not satisfy the first two factors, we
need not thoroughly analyze the others. See United States v. Gon-
zalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987).
                                   A
       The district court did not abuse its discretion here. Starting
with the first Buckles factor, Wright plainly had the close assistance
USCA11 Case: 19-13388           Date Filed: 12/16/2021        Page: 6 of 14




6                         Opinion of the Court                     19-13388

of counsel. For one thing, he signed a plea agreement confirming
that he “had the benefit of legal counsel in negotiating” the plea.
Doc. 284 at 7. The plea also states that Wright was “completely
satisfied” with his counsel’s assistance and “believe[d] that his at-
torney ha[d] represented him faithfully, skillfully, and diligently.”
Id. Later, Wright testified to the same effect under oath. He con-
firmed that he and his counsel had the opportunity to talk about
his case, review the indictment, discuss the Sentencing Guidelines,
and go over the terms of his plea agreement together. Further,
Wright averred that he had no complaints whatsoever regarding
his counsel’s performance. There is a “strong presumption” that
these statements made under oath were all true. Medlock, 12 F.3d
at 187. And Wright fails to rebut that presumption on appeal. 1
Thus, the district court did not err in finding that Wright “had the
services of a competent defense lawyer who ha[d] gone over all the
requisite pleadings and concepts with him.”
       The second Buckles factor favors the government as well.
Before accepting Wright’s plea, the district court conducted an ex-
tensive Rule 11 inquiry to ensure that the plea was both knowing
and voluntary. See Fed. R. Crim. P. 11; United States v. Stitzer, 785


1 To the extent Wright contends that the district court should have appointed
new counsel to argue his eleventh-hour motion to withdraw, the district court
was not required to do so sua sponte. As stated, Wright had previously con-
firmed under oath that he was satisfied with his attorney’s representation.
And even on appeal, Wright doesn’t suggest that he lacked the close assistance
of counsel throughout the plea-bargaining stage. See Brehm, 442 F.3d at 1298.
USCA11 Case: 19-13388       Date Filed: 12/16/2021     Page: 7 of 14




19-13388               Opinion of the Court                        7

F.2d 1506, 1513 (11th Cir. 1986). During that colloquy, Wright tes-
tified that he had no mental disabilities and had held down several
responsible positions as a mechanic. He confirmed that he under-
stood the government’s burden of proof, as well as his right to
plead not guilty. And he said he knew that by pleading guilty, he
was waiving various constitutional rights. After that, the district
court walked through the elements of the lesser-included offense
to which Wright pleaded guilty. It described the maximum penal-
ties available for that crime. It explained the general operation of
the Sentencing Guidelines and how Wright would be sentenced.
And it summarized the terms of the plea agreement. Throughout
the process, Wright consistently testified that he understood, and
he confirmed that he had read the plea agreement before signing
it. The district court found it “clear” from watching Wright and
listening to his answers that he had “participated intelligently” in
entering his guilty plea. We see no reason to question that assess-
ment. See United States v. Mosley, 173 F.3d 1318, 1323 (11th Cir.
1999) (“These matters are better committed to the good judgment
of the district judge, who observes the defendant’s demeanor, life
experience, and intelligence.”). Indeed, Wright agreed that his plea
was “knowing” and “voluntary.” App’x at 54.
       Eventually, though, Wright had second thoughts. He
moved to withdraw his plea on the grounds that he wasn’t guilty,
and he believed his recommended sentence was too high. Neither
ground suffices to show that the district court abused its discretion
in refusing to allow Wright to withdraw. As we’ve held in the past,
USCA11 Case: 19-13388       Date Filed: 12/16/2021     Page: 8 of 14




8                      Opinion of the Court                19-13388

a “mere declaration of innocence does not entitle a defendant to
withdraw his guilty plea.” Buckles, 843 F.2d at 472. And that’s par-
ticularly true in this case, where Wright “admitted factual guilt un-
der oath at his guilty plea hearing.” United States v. Rogers, 848
F.2d 166, 168 (11th Cir. 1988).
       As to Wright’s second basis, he may have anticipated a lower
sentence. But that doesn’t undermine the validity of his plea. See,
e.g., Gonzalez-Mercado, 808 F.2d at 801. In fact, the district court
advised Wright during the plea hearing that it would still have to
calculate the advisory guideline range and that the sentence it ulti-
mately imposed may differ from any estimate that Wright had re-
ceived. In response, Wright said he understood and confirmed that
nobody had promised him an exact sentence. Beyond that warn-
ing, Wright’s plea agreement also specifically provided that Wright
wouldn’t be able to withdraw his plea if his sentence turned out to
be “more severe” than expected. Doc. 284 at 2. He cannot turn
back on that stipulation now.
       Because Wright had close assistance of counsel and made no
showing that his guilty plea was unknowing or involuntary, we
need not give “considerable weight” or “particular attention” to
the factors of judicial efficiency and prejudice to the government.
Gonzalez-Mercado, 808 F.2d at 801. But “we note that the district
court’s decision plainly served the goal of conserving judicial re-
sources, as it obviated the need for a full trial on the merits.”
United States v. Freixas, 332 F.3d 1314, 1319 (11th Cir. 2003). And
we reiterate that a “district court need not find prejudice to the
USCA11 Case: 19-13388          Date Filed: 12/16/2021      Page: 9 of 14




19-13388                 Opinion of the Court                           9

government before it can deny a defendant’s motion to withdraw.”
Buckles, 843 F.2d at 474. Add it all up, and it is clear that the district
court was within its discretion to conclude that Wright didn’t pre-
sent a “fair and just reason” for withdrawing his plea. Fed. R. Crim.
P. 11(d)(2)(B).
                                    B
       Nevertheless, Wright morphs his argument on appeal, as-
serting that he “did not understand that he could still be sentenced
based on a drug quantity of 500 grams or more.” Br. of Appellant
at 37. According to Wright, that alleged misunderstanding as to
the relevant conduct he could be held responsible for at sentencing
undermines the knowing and voluntary nature of his plea. This
argument was not raised below—and certainly not with sufficient
clarity—so our review is only for plain error. See United States v.
Massey, 443 F.3d 814, 819 (11th Cir. 2006). Thus, we may reverse
only if “(1) an error occurred, (2) the error was plain, (3) the error
affected substantial rights, and (4) the error seriously affects the
fairness, integrity or public reputation of judicial proceedings.”
United States v. Duncan, 400 F.3d 1297, 1301 (11th Cir. 2005).
Wright “has the burden of establishing each of the four require-
ments.” Greer v. United States, 141 S. Ct. 2090, 2097 (2021).
       He hasn’t met that burden here. First, Wright’s purported
lack of understanding is belied by the record. His plea agreement
explicitly noted that the application of the Sentencing Guidelines
would be “based on all of [his] relevant conduct, pursuant to Sec-
tion 1B1.3 of the Sentencing Guidelines, not just the conduct
USCA11 Case: 19-13388           Date Filed: 12/16/2021        Page: 10 of 14




10                        Opinion of the Court                      19-13388

underlying the particular Count to which” he pleaded guilty. Doc.
284 at 3 (emphasis in original); see U.S.S.G. § 1B1.3; United States
v. Delgado, 981 F.3d 889, 900 n.7 (11th Cir. 2020). Wright con-
firmed under oath that he had read the agreement containing this
provision. In signing the agreement, Wright likewise “affirm[ed]
that [he] had carefully reviewed every part of it with [his] attorney
and that [he] understood its contents.” United States v. Camacho,
233 F.3d 1308, 1319 (11th Cir. 2000). Further, when the district
court asked Wright at the plea hearing whether he had any ques-
tions regarding the operation of the Guidelines, he said he did not.
       Second, even if we ignored this record evidence refuting
Wright’s claimed understanding on appeal, the Constitution “per-
mits a court to accept a guilty plea . . . despite various forms of mis-
apprehension under which a defendant might labor.” United States
v. Ruiz, 536 U.S. 622, 630–31 (2002) (collecting cases). Applying
this principle in the sentencing context, we’ve held that so long as
a defendant “understood the length of time he might possibly re-
ceive”—that is, the range of potential sentences—he is deemed
“fully aware of his plea’s consequences.” Bradbury v. Wainwright,
658 F.2d 1083, 1087 (5th Cir. Unit B Oct. 1981); 2 see also Brady v.
United States, 397 U.S. 742, 757 (1970) (explaining that a plea is
valid even if a defendant misapprehends “the likely penalties”). In
this case, the district judge advised Wright on the range of penalties


2 Decisions by the Unit B panel of the former Fifth Circuit are binding on this
Court. Ruiz v. Wing, 991 F.3d 1130, 1141 n.8 (11th Cir. 2021).
USCA11 Case: 19-13388        Date Filed: 12/16/2021     Page: 11 of 14




19-13388                Opinion of the Court                        11

available, including the maximum 20-year prison term, and she ex-
plained the role of the Sentencing Guidelines in generating an ad-
visory range for the penalty that would be imposed. “With respect
to the Sentencing Guidelines, that is all we require the district judge
to do.” Mosley, 173 F.3d at 1328. The failure to specifically remind
Wright that all relevant conduct could be considered in calculating
his guideline range—as his plea agreement stated—didn’t affect the
validity of Wright’s plea; nor did it violate Rule 11. See United
States v. Bozza, 132 F.3d 659, 661–62 (11th Cir. 1998); United States
v. Blalock, 321 F.3d 686, 689 (7th Cir. 2003) (“Subsumed within the
admonition that the sentencing guidelines will govern the fashion-
ing of the actual sentence is the fact that relevant conduct beyond
the offense of conviction will be considered, as required by the
guidelines.”).
       Third, “to show plain error, [Wright] must point to some
precedent from the Supreme Court or our Court ‘directly resolv-
ing’ the issue.” United States v. Harris, 7 F.4th 1276, 1298 (11th Cir.
2021) (citation omitted). Yet Wright doesn’t identify any case hold-
ing that a district court must specifically inform the defendant that
he can still be held responsible for all relevant conduct when he
pleads guilty to a lesser-included offense. Therefore, even if
Wright could show error, he hasn’t carried his burden of showing
that the alleged error was plain.
                                  C
      Wright next insists that the district court should have held
an evidentiary hearing regarding his motion to withdraw his plea.
USCA11 Case: 19-13388       Date Filed: 12/16/2021    Page: 12 of 14




12                     Opinion of the Court                19-13388

Even assuming Wright has preserved this claim, our review is only
for an abuse of discretion. See Brehm, 442 F.3d at 1298.
       And we see no such abuse. Particularly in light of the exten-
sive inquiries made during the plea colloquy, the district court
wasn’t required to hold an evidentiary hearing to consider the mat-
ter anew. See id. (citing Stitzer, 785 F.2d at 1514). As explained
above, the district court correctly determined at the Rule 11 hear-
ing that Wright’s plea was both knowing and voluntary. Then,
based on a lead case agent’s testimony describing his investigation
of the methamphetamine conspiracy and Wright’s confession—as
well as Wright’s admissions under oath—the district court reason-
ably found that there was a factual basis for the plea. See Fed. R.
Crim. P. 11(b)(3); Rogers, 848 F.2d at 168. The district court was
well within its discretion to rely on Wright’s sworn admission of
guilt and reject his later attempts to contradict that testimony with
conclusory assertions of innocence. See Buckles, 843 F.2d at 472;
Stitzer, 785 F.2d at 1514 n.4.
                                 D
       Finally, Wright contends that the district court’s ruling on
his motion to withdraw his plea doesn’t provide a meaningful rec-
ord for this Court to review. We disagree.
        When denying a defendant’s motion to withdraw, a district
court “need only set forth enough to demonstrate that it consid-
ered the parties’ arguments and had a reasoned basis for exercising
its decisionmaking authority.” See United States v. Green, 981 F.3d
USCA11 Case: 19-13388        Date Filed: 12/16/2021      Page: 13 of 14




19-13388                Opinion of the Court                         13

945, 953 (11th Cir. 2020) (alterations adopted) (quotation omitted);
United States v. Johnson, 89 F.3d 778, 784–85 (11th Cir. 1996).
Here, the record is adequate for appellate review because the dis-
trict court fully addressed Wright’s arguments in his motion. See
United States v. Potts, 997 F.3d 1142, 1145–47 (11th Cir. 2021).
Again, Wright merely challenged the factual basis for his plea, and
the district court, while referencing the Rule 11 hearing, denied the
motion based on Wright’s sworn admissions from that proceeding.
Although the explanation was short, it was not “bare bones,” as the
district court cited to Rule 11(d)(2)(B) and its findings in the record.
See United States v. Stevens, 997 F.3d 1307, 1318 (11th Cir. 2021).
The court’s explanation was thus more than sufficient for us to en-
gage in meaningful review. See Gonzalez-Mercado, 808 F.2d at
798–801.
        In response, Wright argues that the district court’s discus-
sion was particularly problematic because it “failed to make ade-
quate findings on the Buckles factors.” Br. of Appellant at 27. But
even setting aside the fact that Wright’s argument below didn’t re-
late to those factors, the district judge explicitly referenced the plea
hearing at which she accepted Wright’s “voluntary and knowing”
guilty plea. As part of those findings, the district judge had also
noted that Wright had close assistance from competent counsel.
She didn’t need to reexplain her findings in detail. See Potts, 997
F.3d at 1146; see also United States v. Tobin, 676 F.3d 1264, 1309
(11th Cir. 2012) (explaining that meaningful appellate review is pos-
sible where the district court’s “decision is based on clearly
USCA11 Case: 19-13388     Date Filed: 12/16/2021   Page: 14 of 14




14                    Opinion of the Court              19-13388

identifiable evidence” (quotation omitted)). Nor was the district
judge required—at any point—to address the remaining Buckles
factors. See Johnson, 89 F.3d at 784–85; Gonzalez-Mercado, 808
F.2d at 801.
                             * * *
      We AFFIRM Wright’s conviction.